DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 1/29/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome all prior grounds of rejection. New grounds respectfully follow.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase "the borehole" appears before the phrase "a borehole". The first recitation should be "a borehole" and the second and subsequent recitations should be "the borehole". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 & 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 1 recites inter alia:
	"a first component of a borehole string… retained at a stationary position" (i.e. "borehole string" is stationary because the "first component of the borehole string" is stationary);
	"a moveable component configured to be moved… while the first component is at the stationary position" (i.e. the "movable component" is not stationary nor apparently a part of the stationary "borehole string" as recited in claim 1); and
	"a reference sensor disposed at a fixed location relative to the borehole string" that "detect[s] a feature of… the borehole string".
	The examiner respectfully asserts that claim 1 is indefinite because it is unclear what exactly constitutes the "borehole string", as the claim requires that the borehole string is both stationary (per the "first component" recitation), but implies that the borehole string is also moveable (Per the "reference sensor… detect[ing] a feature of the borehole string" recitation).
	This is further supported by the recitations of claim 4 which recites "the first component is pat of a completion string" (so the "borehole string" includes the "completion string"?). But this can not be squared with the "reference sensor" recitation, which requires the "reference sensor [be] disposed at a fixed location relative to the borehole string". How does a reference sensor, which is fixed to the borehole string, "detect a feature of the borehole string" unless it is moving through the "borehole string" ("The reference sensor 68 may be configured to detect features of the… downhole components that are at known depths or locations along the borehole 12. For example, the reference sensor 68 is an electromagnetic sensor (e.g., similar to a casing collar locator)" - ¶ 38 of the present case's pre-grant publication, US 2019/0211667)? Looking to the specification 
	In summary, the claims appear to use the phrase "borehole string" as encompassing both the movable "service string 30" and the stationary "completion string 50" simultaneously. While this is not improper per se, this is:
	(A) not clearly recited in the claims (claim 1 recites the "moveable component" completely separate from the "borehole string");
	(B) creates indefiniteness because the "reference sensor" is not "disposed at a fixed location relative to the borehole string" (68 is movable relative to all of 50, which is apparently part of the "borehole string"?). Rather 68 is fixed on the service string which is apparently only a sub-element of the borehole string (and not recited in claim 1); and
	(C) creates indefiniteness through the use of "stationary", "movable", and "fixed" (because the "borehole string" apparently encompasses components that do all of these).
	In other words, in Applicant's attempt to word the claims as broadly as possible and to eschew recitations of the "service string" and "completion string" until the dependent claims, and to focus on generic ("borehole string") and functional language ("fixed", "stationary", etc) in the independent claims, they have worded the claims in such a way that the metes and bounds of those respective features are unclear.
	Claims 2-9 depend from claim 1.

	Independent claim 11 is held as indefinite as similarly described for claim 1 above. The claim simultaneously requires "the borehole string" is retained "at a stationary position", a "reference sensor disposed at a fixed location relative to the borehole string", disclosed as being: "the reference sensor 68 may be employed… to determine the location of a service tool while it is tripping…" - ¶ 39). Claims 12-19 depend from claim 11.

	Claims 4 & 14 are further held as indefinite because it is unclear how or if the "completion string" and "service tool" differ from the "borehole string" already recited in the parent claims, as discussed more in the 112 rejection of claims 1 & 11 above.

	Claims 5 & 15 are further held as indefinite because it is unclear how or if the "a component of the completion string" differs from the "first component [that] is part of a completion string" already recited in parent claims 4 & 14. Applicant's use of redundant nomenclature of "component" without a "second" to clearly differentiate them results in an unclear recitation.

	Claims 6 & 16 are further held as indefinite because it is unclear how or if the "borehole casing" differs from the "borehole string" already recited in parent claim 1. Applicant does not recite the casing as a sub-feature of the string, but rather recites them as apparently discrete elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 4, 6-9, 11, 12, 14, & 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0120637 (Kirkwood). The independent claims will be addressed first so that similar dependent claims may be addressed together.
	Independent claim 1: Kirkwood discloses an apparatus for determining a location of a downhole component (abstract), comprising:
	at least one transmitter device (can be drawn to either "tag 100" or "tag detection device 202" - fig 2) configured to generate and emit a wireless signal (100 generates and emits a wireless signal via "transmitter 110" - ¶ 24. 202 generates and emits "interrogating signal 126" via "transceiver 204" - fig 2 - "The transponder 124 transmits the signal 102 in response to an interrogating signal 126 transmitted by the transceiver 204" - ¶ 25);
	a receive device configured to detect the wireless signal (drawn to the other one of "tag 100" with "receiver 116" and "transponder 124" - fig 2 or "tag detection device 202" - ¶s 24 & 25), wherein one of the at least one transmitter device and the receiver device is disposed within [a] borehole (fig 1) at a first component ("[T]he tag 100 may also be used in connection with constructed features such as a perforated zone 20 or other features as kick-off points (not shown) for branch wells, locations of liner hangers (not shown), packers (not shown) etc… The tag 100 may be… radially external to wellbore equipment such as tubular 22, which may be a liner or casing" - ¶ 20) of a borehole string ("liner or casing" with equipment listed above - ibid) configured to be deployed in [the] borehole (fig 1B) and retained at a stationary position (perforations, kick-off points, locations of hangers, packers, and liner/casing are all stationary once installed; "[T]he tag 100 may operate in some embodiments as a substantially stationary reference object that may be used to position wellbore tools…" - ¶ 22), and another of the at least one transmitter device and the receiver device is disposed within the borehole (fig 1A) at a moveable component ("tool 200" - ¶ 19) configured to be moved along the borehole while the first component is at the stationary position (fig 1A - ¶ 19), the at least one transmitter device configured to emit the wireless signal and the receiver device configured to detect the wireless signal when the first component is at the stationary position ("Establishing this operative link provides an indication that the tool 200 has reached a previously identified location in the wellbore, provides information that may be useful in operating the tool 200, and/or facilitates a desired wellbore operation. The data and information may be transmitted to the surface and/or used downhole." - ¶ 19; "The tag 100 may be used to orient and/or position the wellbore tool 200 with reference to a location parameter such as measured depth, true vertical depth, borehole highside, azimuth, etc." - ¶ 20);
	a reference sensor (another one of the plurality of 100 shown in fig 1A) disposed at a fixed location relative to the borehole string (¶ 20), the reference sensor configured to detect a feature of at least one of the borehole string and the borehole proximate to the reference sensor (¶ 23), the feature located at a known position in the borehole (¶ 20); and
	a processing device (Inherent to turning raw data into the desired useful output information. "The data and information may be transmitted to the surface and/or used downhole" - ¶ 19; "Upon establishing this operative link with the tag 100, surface personnel can then determine the position of the tool 200 relative to the feature of interest" - ¶ 21. The "processing device" can be drawn to the "surface personnel". Computer implementation is not expressly claimed) configured to receive signal data corresponding to the detected wireless signal and receive position data from the reference sensor (the tool 200 operates with respect to all the tags 100: ¶ 19), and estimate a location of the moveable component relative to the first component based on the signal data and the position data ("The tags 100 operate as a reference object or device that may assist in determining the orientation and/or position of one or more tools subsequently deployed in the wellbore 10. An illustrative tool, which has been labeled with numeral 200, may be any tool…" - ¶ 19. "The tool 200 may be operated to locate the tag 100, which then enables positioning of the tool 200 relative to the tag 100" - ¶ 21). The tool can be said to "estimate a location" of the tool "based on" data from a plurality of tags 100, because each tag indicates the tool's relative position, as cited above. Further, as the first set of data is received, the location is known relative to that first tag. As the second set of data is received, the location is known relative to that second tag and relative to the first tag.

	Independent claim 11: Kirkwood discloses a method of determining a location of a downhole component (abstract), comprising:
	deploying a borehole string ("[T]he tag 100 may also be used in connection with constructed features such as a perforated zone 20 or other features as kick-off points (not shown) for branch wells, locations of liner hangers (not shown), packers (not shown) etc… The tag 100 may be… radially external to wellbore equipment such as tubular 22, which may be a liner or casing" - ¶ 20) including a first component (the liner, casing, or any of the other equipment listed above) in a borehole (figs 1A & 1B) and retaining the borehole string and the first component in a stationary position ("…the tag 100 may operate in some embodiments as a substantially stationary reference object that may be used to position wellbore tool…" - ¶ 22), the borehole string including one of at least one transmitter device and a receiver device (100 can be called both a "transmitter device" and a "receiver device" - fig 2) disposed at the first component within the borehole (¶ 20), the at least one transmitter device configured to generate and emit a wireless signal (via "transmitter 110" - fig 2 & ¶ 24; "signal 102"), and the receiver device configured to detect the wireless signal ("tag detection tool 202" receives "identifiable signal 102" - fig 2 & ¶ 23), the borehole string including a reference sensor (another one of the plurality of "tags 100") disposed at a fixed location relative to the borehole string (¶ 20 & fig 1A);
	disposing a moveable component in the borehole ("tool 200" - ¶ 19), the moveable component configured to be moved while the first component is at the stationary position (fig 1A), wherein another of the at least one transmitter device and the receiver device is disposed at the moveable component within the borehole and is configured to move with the moveable component ("tag detection device 202 that operative links to the tags 100" and which may be drawn to either the "transmitter device" - signal 126, fig 2 - or the "receiver device" - signal 102, fig 2);
	detecting, by the reference sensor, a feature of at least one of the borehole string and the borehole proximate to the reference sensor ("In certain embodiments, the signal 102 may include data such as reservoir data such as pressure, temperature, flow rates; formation data such as resistivity, density, porosity; fluid data such as fluid composition, borehole data such as highside, borehole diameter; directional data such as inclination, azimuth, etc" - ¶ 23), the feature located at a known position in the borehole (¶s 19 & 20);
	emitting the wireless signal from the at least one transmitter device (102 for 100; 126 for 202 - fig 2) and detecting the wireless signal when the first component is at the stationary position (ibid); and
	receiving signal data corresponding to the detected wireless signal (102, fig 2), receiving position data from the reference sensor (ibid), and estimating a location of the moveable component relative to the first component based on the signal data and the position data ("The tags 100 operate as a reference object or device that may assist in determining the orientation and/or position of one or more tools subsequently deployed in the wellbore 10. An illustrative tool, which has been labeled with numeral 200, may be any tool…" - ¶ 19. "The tool 200 may be operated to locate the tag 100, which then enables positioning of the tool 200 relative to the tag 100" - ¶ 21). The tool can be said to "estimate a location" of the tool "based on" data from a plurality of tags 100, because each tag indicates the tool's relative position, as cited above. Further, as the first set of data is received, the location is known relative to that first tag. As the second set of data is received, the location is known relative to that second tag and relative to the first tag.

	Dependent claims 2, 4, 6-9, 12, 14, & 16-19: Kirkwood further discloses
Claims 2 & 12: the wireless signal is an acoustic signal ("operative links between the tag 100 and the tag detection device 202 may be based on acoustic signals" - ¶ 26).

Claims 4 & 14: the first component ("[T]he tag 100 may also be used in connection with constructed features such as a perforated zone 20 or other features as kick-off points (not shown) for branch wells, locations of liner hangers (not shown), packers (not shown) etc… The tag 100 may be… radially external to wellbore equipment such as tubular 22, which may be a liner or casing" - ¶ 20) is part of a completion string (liner hangers, branch wells, liners and casings are completion string elements), and the moveable component is a service tool (tool 200 "may be any tool used during any stage of the life of a well, including drilling, completion, work-over and production" - fig 19) disposed at a service string (unnumbered conveyance clearly shown in fig 1A) configured to be moved along the borehole relative to the completion string (¶s 19-21; fig 1A).

Claims 6 & 16: the first component is part of a borehole casing ("The tag 100 may be… radially external to wellbore equipment such as tubular 22, which may be a liner or casing" - ¶ 20).

Claims 7 & 17: the at least one transmitter device (either "tag 100" or "tag detection device 202" - fig 2) is disposed at the moveable component (202 is on 200: fig 1A) and the receiver device (the other one of "tag 100" with "receiver 116" and "transponder 124" - fig 2 or "tag detection device 202" - ¶s 24 & 25) is fixedly disposed relative to the stationary location (100, figs 1A & 1B).

Claims 8 & 18: the processing device is configured to estimate a reference position of the moveable component relative to the feature based on the known location of the feature ("The tag 100 may be used to orient and/or position the wellbore tool 200 with reference to a location parameter such as measured depth, true vertical depth, borehole highside, azimuth, etc." - ¶ 20. "...surface personnel can then determine the position of the tool 200 relative to the feature of interest" - ¶ 21).

Claims 9 & 19: the feature includes at least one of a feature of a borehole wall ("The tag 100 may be used to orient and/or position the wellbore tool 200 with reference to a location parameter such as measured depth, true vertical depth, borehole highside, azimuth, etc. The orientation and/or position may also be with reference to a subsurface feature such as a production zone 14, a water zone 16, a particular point or region of interest in the formation 12, as well as features such a bed boundaries, fluid contacts between fluids such as water and oil, unstable zones, etc." - ¶ 20), a characteristic of a downhole component ("the tag 100 may also be used in connection with constructed features such as a perforated zone 20 or other features as kick-off points (not shown) for branch wells, locations of liner hangers (not shown), packers (not shown) etc." - ¶ 20) and a characteristic of a borehole casing ("the tag 100 may also be used in connection with constructed features such as a perforated zone 20" - ¶ 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0120637 (Kirkwood) in view of US 2016/0312603 (Gottlieb).
	Claims 3 & 13: Kirkwood discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Gottleib discloses the use of using acoustic signals (abstract) to determine the location of an object in a borehole (abstract), where such determination is estimated based of the travel time of the acoustic signal (¶s 35). It would have been obvious to one of ordinary skill in the art at the time filing to use the time of travel of acoustic signals to locate a tool in a wellbore as taught by Gottleib in the system taught by Kirkwood. This allows the operator to determine the profile and orientation of the object within the measurement plane (¶ 36). This aids Kirkwood, who also teaches using the sensor for orientation relative to the borehole wall at specific locations (¶s 19 & 20).

Allowable Subject Matter
Claims 5 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676